DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian L. Repper (registration 68517) on 08/02/2021.
The application has been amended as follows: 
In the Claims:
Claim 4 is canceled.
Claim 6 is canceled.
Claim 8 is canceled.
Claim 10 is canceled.
Claim 12 is canceled.
Claim 14 is canceled.

Examiner’s Note
The Examiner indicated on 08/02/2021 to Mr. Repper that claim 4 will be subject to 112(d) rejection, since the limitations is substantially duplicating the limitations of claim 3 that was rolled into independent claim 1 (filed on 06/30/021). Consequently, claims 6, 8, 10, 12, and 14 will also be subject to rejection since base claim 4 will be subject to 112(d). Therefore, permission was obtained from Mr. Repper to do an Examiner’s Amendment to cancel claims 4, 6, 8, 10, 12 and 14.

Response to Applicants Amendments and Remarks
Applicant's Claim Amendments, filed on 06/30/2021, with respect to the 103 rejection of independent claim 1 is persuasive due to amending the claim by rolling-up and incorporating the limitations of claim 3. Applicant disclosed that claim 3 comes under exception 35 USC § 102(b)(2)(C) (commonly owned disclosure), where claim 3 is structurally defining an insulation case that includes a plurality of concave housing parts. The rejection of claim 1 and the rejection of the depended claims cited in the Office Action (mailed on 03/01/2021) are withdrawn.
New independent claims 15 and 16, in the Claim Amendments filed on 06/30/2021, has been fully considered and are persuasive due to the claims incorporating the limitations of claim 3.

Allowable Subject Matter
Claims 1-2, 5, 7, 9, 11, 13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an electronic device comprising: … an insulation case including a plurality of concave housing parts each having an opening part at one end, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2, 5, 7, 9, 11, 13, and 17 are allowed.
Regarding independent claim 15, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an electronic device comprising: … an insulation case including a plurality of concave housing parts each having an opening part at one end…, as recited in combination in independent claim 15. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 15, it is believed to render the claim individually patentable.
Regarding independent claim 16, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an electronic device comprising: … an insulation case including a plurality of concave housing parts each having an opening part at one end…, as recited in combination in independent claim 16. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 16, it is believed to render the claim individually patentable

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847